El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Con fecha 15 de septiembre de 1938 y a instancias de Papael Arjona Siaca, El Pueblo de Puerto Pico, por su Procurador General, instó esta información de quo warrcmto en la Corte de Distrito de San Juan. El auto se conoce gene-ralmente como uno de la naturaleza de quo warrcmto.
Pafael Landrón y Landrón fué nombrado Comisionado Asociado de la Comisión de Servicio Público y desempeñaba los deberes del cargo cuando, en las elecciones generales de 1936, fué electo miembro de la Junta de Comisionados de la Capital. Aceptó este último cargo. El peticionario sos-tiene que con tal aceptación, el cargo de miembro de la Comisión de Servicio Público de Puerto Pico quedó vacante, por ser incompatibles ambos cargos, y solicitó que el puesto antes mencionado fuera declarado vacante. El derecho del relator a invocar la ayuda del Procurador General no fué impugnado. Pesulta un punto importante en-este caso que el cargo de miembro asociado de la Junta de Comisionados de la Capital sea ad honor em. La Asamblea Legislativa de Puerto Rico, al disponer que el cargo fuera ad honorem, inmediatamente asumió que la persona electa para el mismo tendría ingresos independientes.
*69La Corte de Distrito de. San. Juan declaró sin lugar la información y El Pueblo de Puerto Rico apeló. El primer señalamiento de error lee así:
“La Corte de Distrito de San Juan erró al aplicar al caso de autos la Ley núm. 32, aprobada el 4 de mayo de 1933 (Leyes de 1932-33, pág. 255), y que enmienda la sección 1 de la Ley núm. 99 de 1931 (pág. 623).”
El apelante sostiene que la corte inferior admitió que según el derecho común los dos cargos eran incompatibles, aunque puede que lo sean o no. Yéase la opinión dictada por este tribunal en Añeses v. Consejo Ejecutivo, infra. La corte inferior no lo dijo así claramente, pero asumió que dichos cargos eran incompatibles en derecho común y manifestó no obstante que el poder legislativo ya había determinado en dicha ley qué debía ser incompatible y qué no. Esta ley provee:
“Artículo 1. — El municipio de San Juan, Puerto Rico, tal como se encuentra constituido por la legislación vigente, queda por la pre-sente abolido. En lugar de dicho municipio, por la presente se crea una corporación política y jurídica de gobierno local que constituirá un distrito especial, con los mismos límites territoriales que perte-necen actualmente al Gobierno de la Capital, cuyos organismos y funcionarios no tendrán otras facultades, restricciones, incompatibi-lidades, ni impedimentos que los dispuestos en esta ley, y en la Ley Orgánica.” (Leyes de 1933, pág. 255.)
La corte se fundó en el caso de Klair v. Bacharach, (N.J. 1932) 159 Atl. 538. El apelante no nos convence de que la corte estuviera equivocada al aplicar este caso, mas no halla-mos que sea necesario analizarlo.
Aunque no recordamos que la cuestión fuera discutida por nosotros, al apelarse de una decisión de este tribunal la Corte de Circuito de Apelaciones de los Estados TJnidos para el Primer Circuito resolvió que la incompatibilidad existente en el derecho común era aplicable a Puerto Rico. López v. Martorell, 59 F. (2d) 176.
*70El apelante sostiene qne no pndo haber sido la intención de la Asamblea Legislativa al aprobar la Ley núm. 32 de 1933, supra, eliminar todas las incompatibilidades inhe-rentes a los cargos públicos en Puerto Rico. La contención en parte es que si tal hubiera sido la intención del legislador, la ley resultaría fútil, toda vez que la disposición en ella contenida no. se acogía a aquella parte del artículo 34 de la Carta Orgánica que provee que el contenido de toda ley deberá ser claramente expresado en su título y que ninguna ley contendrá más de un asunto. El apelante no cita auto-ridades específicas y el recuerdo que tenemos de la juris-prudencia es que un estatuto puede ser sostenido por los tribunales si su título es un buen “poste indicador” de lo que contiene la ley. Rodríguez v. P. R. Railway, Light & Power Co., 30 D.P.R. 931, 32 D.P.R. 416. Cuando la ley denota la naturaleza general del municipio que el poder legis-lativo quiso crear y creó, la mención de lo que deba consi-derarse incompatible fue un mero incidente del fin general que tuvo en mente la legislatura y no puede ser considerada como un asunto independiente. Convenimos, por supuesto, en armonía con el caso de Pueblo ex rel. López v. Pérez Peña, 54 D.P.R. 804, en que ciertas personas, por razón de sus inca-pacidades físicas, mentales o morales, no pueden con éxito desempeñar un cargo público, pero ese caso no tiene ana-logía con el presente, en el cual la única cuestión envuelta es la incompatibilidad de los dos cargos. No se sugirió que el Sr. Landrón tuviera ninguna otra incapacidad.
Luego el apelante en su alegato discute, con cita de autoridades, lo que constituye incompatibilidad. No tenemos duda alguna de que si dos cargos tienen inconsistencias o conflictos más o menos continuados en sus deberes, surge una incompatibilidad. Resolvemos, sin embargo, que tales conflictos o inconsistencias deben ser más o menos permanentes y no meramente casuales.
La opinión en el caso de López v. Martorell, supra, no resolvió que no podían desempeñarse dos cargos a la vez, *71sino meramente que de acuerdo con la Carta Orgánica, no podían recibirse dos sueldos al mismo tiempo; mas estuvo implícito que si los dos cargos son incompatibles el incum-bente no puede desempeñar ambos, a pesar de que ningún estatuto así lo disponga. [5] Este tribunal ba resuelto que si dos puestos son incompatibles, la aceptación del segundo deja vacante el primer cargo. Añeses v. Consejo Ejecutivo, 38 D.P.R. 267.
Hasta ese punto por lo menos, la regla del derecho común está en vigor en Puerto Eico, no como cuestión estatutaria, sino como cuestión de moral pública.
El apelante entonces procede a revisar los deberes de los Comisionados de la Capital y de los miembros de la Comisión de Servicio Público e indica en términos generales que existe un conflicto entre ellos. El apelante no da énfasis a las diferencias existentes, excepto en tanto en cuanto al acueducto de la Capital se refiere. Durante la vista de este caso en la corte inferior, el Secretario de la Comisión de Servicio Público fué llamado a declarar y manifestó que el Sr. Landrón se babía inhibido en dos o tres casos en que estaba envuelto el acueducto. Existe necesariamente alguna coincidencia entre las labores de la Comisión de Servicio Público y los trabajos de la Capital, y el Sr. Landrón creyó que esto era así al inhibirse.
El apelado replica que un hombre tan conocido como el Sr. Landrón está sujeto a ser llamado a desempeñar varios cargos públicos o privados. Convenimos en que esto puede sucederle a cualquier ciudadano público prominente. Con-forme hemos indicado antes, el cargo exige que la persona que lo desempeñe tenga algunos ingresos independientes. No podemos ver que las inhibiciones sean de naturaleza distinta o mucho más numerosas de las que podría tener el juez de una corte o cualquier miembro de la Comisión de Servicio Público con motivo de alguna otra relación pública o privada.
En algún sitio de su alegato el apelante, al discutir el tercer error, sostiene que la Ley núm. 32 de 1933 sólo puede *72referirse a la incapacidad de nna persona perteneciente a la Jnnta de Comisionados de la Capital. Creemos qne esto es nna expresión clara de la intención del legislador, ya que, desde luego, no puede existir incompatibilidad a menos que una persona fuera nombrada o electa para algún otro puesto. La ley presupone que el incumbente de un cargo esté ocu-pando algún otro destino. El uso de la palabra “incompa-tibilidad” excluye cualquiera otra conclusión.
Supongamos, por ejemplo, que el Sr. Landrón hubiera sido electo primero Comisionado de la Capital y más tarde designado miembro de la Comisión de Servicio Público. Entonces, según el apelante, la ley podría ser aplicable. Según esto, resultaría absurdo que cuando una persona des-empeña o trata de desempeñar dos cargos, la incompatibi-lidad dependa de para cuál de los dos puestos se le nombró o eligió primero. Lo que hubiera podido hacerse en este caso fué, después de las elecciones generales en que se eligió al Sr. Landrón, Comisionado de la Capital, nombrársele miembro de la Comisión de Servicio Público, y entonces, bajo tal suposición, su nombramiento para la Comisión de Servicio Público no importaría.
El segundo señalamiento de error lee así:
“La Corte de Distrito de San Juan erró al admitir en evidencia la Ordenanza núm. 522 del Gobierno de la Capital, titulada ‘Para Regular la Forma de Administrar y Cobrar el Sistema de Acueducto del Gobierno de la Capital; para crear la Junta de■ Administración del Acueducto, y para otros fines.’ ”
Nos inclinamos a convenir con el apelante en que si el Sr. Landrón tenía alguna incapacidad antes de que el (Go-bierno de la Capital aprobara la Ordenanza núm. 522, la aprobación de tal ordenanza no podría obviar tal incapaci-dad. En interés público la ordenanza podría tender a redu-cir en lo sucesivo cualquier conflicto sobre el acueducto entre los dos organismos.
Bajo el tercer señalamiento de error el apelante dis-cute también las leyes generales federales que prohíben a *73los territorios hacer determinadas cosas. No convenimos con él en qne semejantes leyes federales son de aplicación a Puerto Rico. La idea es qne se apliquen a los territorios generales de los Kstados Unidos continentales. Que Puerto Rico, tiene poderes legislativos amplios similares a los de cualquier Estado es el resultado de la decisión emitida en Puerto Rico v. Shell Co., 302 U. S. 253, y más recientemente en el caso de People of Puerto Rico v. Rubert Hnos., resuelto en marzo 25, 1940 (309 U. S. 543).

Hemos cubierto en una u otra forma las digestiones esen-ciales envueltas en este recurso y la sentencia de la corte inferior debe ser confirmada.

El Juez Asociado Sr. De Jesús no intervino.